Citation Nr: 0418765	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  98-03 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) from 
November 27, 1995.

2.  Entitlement to a disability rating in excess of 50 
percent for PTSD from September 1, 2002.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran's case was remanded for 
additional development in July 2001.  It is again before the 
Board for appellate review.

The veteran is seeking an increased evaluation for his 
initial disability rating for his service-connected PTSD.  
The veteran was originally granted service connection and 
assigned a 10 percent rating in October 1997.  The effective 
date for service connection and the 10 percent rating was 
established as the date of claim, November 27, 1995.  The 
veteran's PTSD rating was later increased to 30 percent in 
May 1998, effective from November 27, 1995.

While the case was in a remand status, the RO increased the 
veteran's PTSD rating to 50 percent in September 2002.  The 
effective date of that increase was established as September 
1, 2002.

Upon completion of the items requested in the July 2001 
remand, the RO certified the case on appeal to the Board on 
October 9, 2002.  The veteran's local representative 
submitted additional evidence to the RO in support of the 
veteran's claim in January and July 2003, respectively.  The 
January 2003 submission was later received at the Board in 
April 2003, while the July 2003 submission was received in 
August 2003.  The evidence received in April 2003 was 
duplicative of evidence already of record and considered by 
the RO.  The evidence received in August 2003 was new to the 
record.

The Washington, D.C., representative submitted additional 
written argument on behalf of the veteran in early June 2004.  
The representative later submitted additional medical 
evidence on behalf of the veteran in the latter part of June 
2004.  A waiver of consideration of the evidence by the 
agency of original jurisdiction was included.

The Board notes that none of the evidence submitted, and 
received, after the certification of the appeal qualifies for 
review by the Board at this time.  The pertinent regulation, 
found at 38 C.F.R. § 20.1304 (2003), notes that an appellant 
and his representative have 90 days to submit additional 
evidence after receiving notice of the certification of their 
appeal, or until the date of a Board decision, whichever 
comes first.  Such evidence must be submitted directly to the 
Board.  38 C.F.R. § 20.1304(a).  In cases where the evidence 
is submitted beyond the 90-day limit, the Board will not 
accept the evidence except in cases where the appellant 
demonstrates on motion that there is good cause for the 
delay.  38 C.F.R. § 20.1304(b).

All of the evidence discussed above was submitted after 
October 9, 2002, and the subsequent 90 day period.  The 
January 2003 submission was duplicative of previous evidence.  
The July 2003 submission and the June 2004 submission both 
provided new evidence to the record.  However, the 
representative has not submitted a motion for consideration 
of the evidence beyond the 90 day period as required by 
38 C.F.R. § 20.1304(b).  Thus the Board will not accept the 
evidence for review at this time.  In light of the Board's 
decision to remand the case for additional development, the 
evidence will be considered by the RO in its readjudication 
of the veteran's claim.

Finally, as part of the veteran's representative June 2004 
written argument, the issue of entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) rating was raised, to include as due to an 
extraschedular rating.  This issue has not yet been developed 
or certified on appeal.  It is referred to the RO for such 
further development as may be necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted his original claim for service 
connection for PTSD in November 1995.  He was originally 
granted service connection for PTSD in October 1997 and 
assigned a 10 percent disability rating.  He has continually 
sought a higher rating since that time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran was granted a higher rating of 30 percent in May 
1998, effective as of November 27, 1995.  His disability 
rating was later increased to 50 percent in September 2002, 
effective from September 1, 2002.

In its July 2001 remand, the Board noted that the RO had not 
yet considered whether any additional notification or 
development action was required under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), and VA's 
implementing regulations.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are not applicable in this case, the changes merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  See 66 Fed. Reg. at 45,629.

The RO originally wrote to the veteran in January 2001 and 
informed him that a review of his record determined that the 
RO had satisfied the requirements of the VCAA.  This was 
prior to the issuance of the applicable implementing 
regulations.  The RO again wrote to the veteran, in keeping 
with the Board's instructions, in August 2001.  However, the 
letter failed to address what evidence the veteran needed to 
submit to substantiate his claim for a higher rating for his 
service-connected PTSD.  

The Board notes that the VCAA, and its implementing 
regulations, require that VA provide specific notice to 
claimants regarding information needed to complete an 
application for benefits as well as specific notice regarding 
information or evidence required to substantiate a claim.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159 to provide adequate notice).  The United 
States Court of Appeals for Veterans Claims (Court), has 
strictly interpreted the requirements to provide the required 
notice and the duty to assist in the development of a claim 
and has vacated many Board decisions where the notice 
provided did not meet the standards enunciated by the Court 
in Quartuccio and in keeping with the regulations found at 
38 C.F.R. § 3.159.

The VCAA notice in this case is inadequate.  As noted above, 
the January 2001 letter was conclusory in advising the 
veteran that the requirements of the law had been met.  The 
August 2001 letter failed to provide the veteran with the 
necessary information for him to submit the required evidence 
to substantiate his claim for a higher rating.  The case must 
therefore be remanded in light of Court precedent requiring 
proper VCAA notice.

In addition to the application of Fenderson, the veteran's 
appeal also involves the application of two sets of 
regulations in the evaluation of his claim.  The veteran's 
original claim was filed in November 1995.  His 30 percent 
rating was established as effective from November 1995.  The 
regulations used to evaluate mental disorders were amended in 
October 1996, effective as of November 7, 1996.  See 61 Fed. 
Reg. 52,695-52,702 (Oct. 8, 1996).  Thus the veteran's claim 
must be evaluated, as appropriate, using both sets of 
regulations.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); see also VAOPGCPREC 7-2003.

In regard to an appropriate disability rating, the Board 
notes that the veteran testified that he felt that his PTSD 
kept him from working when he testified at a hearing at the 
RO in April 1998.  His representative has also argued that 
the veteran is unemployable as a result of his PTSD.  A 
review of the medical evidence of record presents a 
conflicting picture of the veteran's ability to work.  

A review of the many VA discharge summaries of record 
provides some information regarding the veteran's early 
employment status.  A discharge summary, for a period of 
hospitalization from August 1994 to September 1994, reported 
that the veteran had left his employment to care for his 
parents.  Both were very ill at the time.  Another summary, 
dated in December 1995, noted that the veteran had worked at 
a construction job until he received life insurance benefits.  
He then stayed at home and drank.  A summary for a period of 
hospitalization from December 1996 to January 1997 reported 
that the veteran was working for several weeks after his last 
hospitalization until he started to drink again.  A later 
summary, dated in January 1997, said that the veteran was 
able to return to full employment.  An outpatient entry, 
dated in April 1997, noted that the veteran wanted to quit 
drinking as he had a possibility of a good job arranged by 
his roommate.  He was noted to be looking for employment at 
the time of his June 1997 VA examination.  A June 1999 
outpatient entry reported that the veteran was working part-
time.

The veteran was hospitalized a number of times for problems 
related to substance abuse from 1994 through 1997.  His PTSD 
was noted as one of the conditions treated during his several 
periods of hospitalizations.  The veteran testified at a 
hearing at the RO in April 1998.  He submitted a summary of 
therapy from his VA psychologist at the time of the hearing.  
The psychologist gave a history of the veteran's military 
service and the development of PTSD as a result of events 
that occurred in service.  The psychologist assigned a Global 
Assessment of Functioning (GAF) score of 36 for the veteran's 
current (April 1998) status.  He noted that the veteran's 
prognosis was guarded but he did not comment on the veteran's 
employability.  The Board notes that the veteran's 
representative has referred to a second therapy summary, 
dated July 6, 1999, submitted by the same VA psychologist as 
further evidence of the veteran's unemployability.  The Board 
has not been able to locate that evidence in the claims file.

The veteran was hospitalized for treatment of chemical 
dependence and PTSD from July 1999 to September 1999.  The 
part of the narrative summary pertaining to his PTSD 
treatment said that the veteran experienced a number of 
symptoms related to his PTSD.  The psychologist assigned a 
GAF score of 37.  A later summary, for treatment provided in 
a PTSD program in June 2000, assigned a GAF score of 50 for 
the current hospitalization and 55 as the highest score in 
the last year.  The veteran later submitted a statement from 
a VA social worker in March 2001.  She had worked with the 
veteran in a transitional program related to the veteran's 
treatment for chemical dependence.  She reported that the 
veteran was in the program from September 1999 to March 2000.  
She said that he had successfully completed the program but 
that his prognosis was guarded.  She felt that a GAF score of 
40 was appropriate.  She did not refer to the veteran's PTSD.  
The veteran was again treated as part of a PTSD program in 
from June to August 2001.  His initial GAF score at the time 
of discharge was listed as 40.  However, an addendum written 
in August 2001, reported that the veteran's symptomatology 
was such that a GAF score of 34 was in order.  The veteran 
was afforded a VA examination in July 2002.  The VA examiner 
noted some of the veteran's treatment history (from 1999 on) 
and the various GAF scores assigned.  He concluded that the 
veteran's symptomatology was more in line with a GAF score of 
50.  An outpatient treatment report, dated subsequent to the 
VA examination and also in July 2002, discussed the veteran's 
symptoms and the veteran's assertion that he could not hold a 
job.  The VA psychologist assigned a GAF score of 36 with 
planned continued treatment for the veteran's PTSD.  The same 
GAF score was assigned at the time of an August 2002 
outpatient evaluation.

The medical professionals have provided a varying assessment 
of the severity of the veteran's PTSD.  The June 1997 and 
July 2002 VA examiners have expressed similar opinions as to 
the severity of the veteran's symptoms.  However, the 
veteran's treating psychologists have submitted statements, 
signed outpatient entries and written discharge summaries 
that relate a more severe disability picture than is 
reflected in the two VA examination reports.  Of note, there 
is no assessment in any of the records that states that the 
veteran is unable to work because of symptoms related to his 
service-connected PTSD despite the several low GAF scores 
assigned.  Although the representative asserts that the July 
9, 1999, therapy summary makes this statement.  Moreover, the 
representative is arguing that the veteran satisfies the pre-
November 1996 rating criteria for a 100 percent rating for 
PTSD from November 1995, in part because the veteran was 
unemployable.  

A new VA examination is required to review all of the 
evidence of record and provide an opinion as to the veteran's 
disability status throughout the period of his claim as well 
as at the time of the examination.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2003).  The notification to the 
veteran should specifically address 
the question of what is required to 
substantiate the higher rating claim 
for his PTSD disability.  The 
veteran should be told of the 
information or evidence that is yet 
required of him and what information 
or evidence VA will yet obtain.  The 
veteran should be asked to provide 
any pertinent evidence in his 
possession.  38 C.F.R. § 3.159.  Any 
outstanding records should be 
obtained and associated with the 
claims file.

2.  The veteran should be requested 
to provide information/evidence 
regarding his employment status from 
November 1995 through June 1999.  
The medical evidence of record 
contains notations to the effect 
that the veteran was employed during 
that period and evidence of the 
type/duration of employment would be 
helpful in assessing the veteran's 
disability claim during that period 
for the purposes of a staged rating.

3.  After completing the development 
sought above, the veteran should be 
afforded a VA psychiatric 
examination.  The examiner must 
review the claims file.  All 
necessary tests and studies, 
including appropriate psychological 
studies (if determined to be 
necessary by the examiner), should 
be conducted in order to identify 
and describe the symptomatology 
attributable to PTSD.  The report of 
examination should contain a 
detailed account of all 
manifestations of the disability 
found to be present.  The examiner 
must also comment on the extent to 
which PTSD affects occupational and 
social functioning, to include an 
opinion as to whether or not the 
veteran is unemployable as a result 
of his service-connected PTSD.  The 
examiner should conduct a review of 
the medical evidence of record and 
determine, if possible, the severity 
of the veteran's disability from 
November 1995 through the present.  
In doing so the examiner is directed 
to the multiple low GAF scores 
provided to the veteran since 1998 
as opposed to other higher scores 
obtained on several hospitalization 
summaries and at several VA 
examinations.  A multi-axial 
assessment should be conducted, and 
a thorough discussion of Axis V (GAF 
score), with an explanation of the 
numeric code assigned, is to be 
included.  The report of examination 
must include the complete rationale 
for all opinions expressed.

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  In its adjudication, the RO 
should consider whether a staged 
rating is appropriate as the 
veteran's case is on appeal from an 
original rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The 
RO should also apply the appropriate 
rating criteria for the applicable 
periods.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


